UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 20-6458


CASEY RAFAEL TYLER,

                    Plaintiff - Appellant,

             v.

KATY POOLE, Individual and official capacity; WILLIAM BULLARD, Individual
and official capacity; RONALD COVINGTON, Captain, Individual capacity;
CAROL TORES, Captain, Individual capacity; JERRY INGRAM, JR., Unit
Manager, Individual capacity; THORNE LOCKLEAR, Correctional officer,
Individual capacity,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:17-cv-01142-WO-JLW)


Submitted: September 22, 2020                               Decided: September 25, 2020


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Casey Rafael Tyler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Casey Rafael Tyler seeks to appeal the district court’s order adopting the magistrate

judge’s recommendation and granting in part and denying in part his motion for summary

judgment. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291,

and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Tyler

seeks to appeal is neither a final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2